Citation Nr: 1825180	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability due to anthrax vaccination and pynidostigmine bromide medication.

2.  Entitlement to service connection for right knee chondromalacia, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for left knee chondromalacia, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for right ankle chondromalacia, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for left ankle chondromalacia, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for chronic fatigue syndrome (CFS), as due to an undiagnosed illness.

7.  Entitlement to a compensable rating for hypertension. 

8.  Entitlement to a compensable rating for right eye retinal degeneration. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension rated 0 percent, and right eye retinal degeneration rated 0 percent, each effective April 8, 2010, and denied service connection for a disability due to anthrax vaccination and bromide medication, right and left knee chondromalacia, right and left ankle chondromalacia, and for CFS. 

In his June 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before the Board.  He was scheduled for such hearing in October 2014; he withdrew the hearing request prior to the hearing date.

The issues seeking compensable in the ratings for hypertension and right eye retinal degeneration and service connection for right and left knee chondromalacia, right and left ankle chondromalacia, and CFS, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

There is no competent medical evidence that the Veteran has a current disability that is a residual or side effect of an anthrax vaccination or of pynidostigmine bromide medication. 


CONCLUSION OF LAW

Service connection for a disability due to anthrax vaccination and pynidostigmine bromide medication is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 
38 C.F.R. §§ 3.102 , 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in May 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A ; 
38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  He was not afforded a VA examination in connection with this claim.  As there is no evidence of a current disability that might be related to an anthrax vaccination or medication with pynidostigmine bromide, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to confirm that not the Veteran has such disability and its etiology is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (i) a current disability (for which service connection is sought); (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the current claimed disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1  (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

His April 2010 application for benefits notes that the Veteran requested service connection for any disability due to anthrax vaccination or pynidostigmine bromide medication.  He indicated that such disability began in January 1990 but did not identify it by diagnosis or symptoms.  His STRs contain what appears to be a record of anthrax vaccination in January 1990.  On October 1992 service separation no complaints of a disability residual of an anthrax vaccination or pynidostigmine bromide medication were noted; all systems were found to be normal on clinical evaluation.

An August 2011 VA treatment record notes that the Veteran reported that he was vaccinated with anthrax and took pynidostigmine bromide while serving during the Gulf War.  A review of his file found no other notation of complaints or findings of, or treatment for, a disability alleged to be a residual of anthrax vaccination or pynidostigmine bromide medication. 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, there is no proof that the Veteran has any current disability that is a residual of an anthrax vaccination or pynidostigmine bromide medication.  He has not identified any symptoms/pathology/impairment that would require an examination to confirm he has such a disability.  Accordingly, he has not met the threshold requirement for substantiating a claim of service connection for such disability, and his appeal in the matter must be denied.


ORDER

Service connection for a disability that is a residual of an anthrax vaccination or pynidostigmine bromide medication is denied.


REMAND

The Veteran contends that his bilateral knee and bilateral ankle disabilities are due to his exposure to ionizing radiation in the course of his duties as a tank crew member in service .  He asserts that the shells used contained uranium. 

Postservice treatment records show diagnoses of bilateral knee and bilateral ankle chondromalacia.  None of these disabilities are listed in 38 C.F.R. § 3.309 (d)(2) (as a disease specific to radiation-exposed veterans) or listed as radiogenic disease in 
38 C.F.R. § 3.311 (b)(2) (diseases that may be induced by ionizing radiation).  However, the Veteran's service connection claims for bilateral knee and ankle chondromalacia need to be processed under 38 C.F.R. § 3.311(a)(2)(iii) as the Veteran's claimed exposure is considered under "other" exposure claims.  The AOJ is charged with completing the development specified in 38 C.F.R. § 3.311 (a)(2)(iii) and undertake development that if productive could be of help to the Under Secretary for Health in the preparation of a dose estimate for the Veteran. Thereafter, all information which could relate to the amount of any radiation exposure he may have received should be submitted to the Under Secretary for Health for the preparation of a dose assessment in accordance with section 3.311(a)(2)(iii).  Then, further development required under the regulation should be completed.  The circumstances of the Veteran's claimed exposure are such that complete exposure information would likely not be found in a DD Form 1141. 

The requirement regarding the preparation of a dose assessment by VA is unique to claims brought under section 3.311(a)(2)(iii).  VA may rely upon dose data provided by the Department of Defense in cases brought under sections 3.311(a)(2)(i) or (a)(2)(ii).  The responsibility for dose estimate preparation by VA in claims brought under section 3.311(a)(2)(iii) is clear from the regulation and must be based upon all available information.

On September 2010 VA joint examination, bilateral knee chondromalacia and bilateral ankle chondromalacia were diagnosed.  The examiner opined that it was less likely than not that the Veteran's knee and ankle disabilities were incurred in or caused by an in-service injury, event, or illness because the STRs did not reveal any references to injury to the ankles or knees.  The opinion is inadequate because a lack of documented treatment for knee and ankle disabilities during active service is not fatal to the Veteran's claims, and because it did not address his alternate theory of entitlement (that the disabilities are due to exposure to ionizing radiation).  Accordingly, additional examinations to ascertain the nature and etiology of the Veteran's current knee and ankle disabilities are necessary.

A March 2011 VA treatment record notes the Veteran's report that CFS had been diagnosed by a private physician and that Privigil had been prescribed for treatment of such disability for one and half years.  VA has not sought the records.  All outstanding records of the evaluations and treatment he reported he received are pertinent evidence, and must be sought.

The most recent VA examination to assess the Veteran's hypertension was in March 2013.  He has alleged that the rating assigned does not reflect the current severity of the hypertension.  He reports he takes continuous medication to control the hypertension.  Furthermore, the most recent VA records of such treatment associated with his file are from April 2013.  Any updated records of VA treatment are constructively of record and must be secured; a contemporaneous examination to assess the hypertension is also necessary.

A July 2012 VA eye clinic treatment record notes that the Veteran had provided private treatment records that included reports of eye examinations.  The records do not appear to be the complete records of his private treatment.  He reported decreased near vision, and that he found it difficult to drive at night because of glare from oncoming headlights.  Possible retinal scars are also noted in the record.  The most recent examination to assess the severity of the Veteran's eye disability was in September 2010.  In light of the allegation of worsening and the 7 year interval since the Veteran was last examined, a contemporaneous examination to assess the disability is necessary, and complete private treatment records must be sought. 

The record contains VA treatment records for the disabilities on appeal only up to April 2013.  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for CFS and for his eye, and to provide authorizations for VA to obtain updated, to the present, records of any private evaluations or treatment, to specifically include records pertaining to the CFS diagnosis he was noted (in a March 2011 treatment record) to have reported .  The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure complete updated records of all VA evaluations and treatment the Veteran has received for his knee, ankle, CFS, hypertension, and right eye disabilities since April 2013.

2.  The RO, as provided in 38 C.F.R. § 3.311 (a)(2)(iii), should insure that all likely sources that may contain information of the Veteran's claimed exposure to radiation have been contacted.  To assist the Veteran, the RO should also ask him to identify the installation where he was exposed, the type of tank and tank shell used. Once such development is completed, all records obtained, including sources identified by the Veteran, and records, information and his statements concerning his exposure, should be referred to the VA Under Secretary for Health for the preparation of a dose estimate (which may include a determination of no exposure). 

If it is determined that the Veteran was exposed to ionizing radiation in military service, as claimed, the issue should be further developed under 38 C.F.R. § 3.311(c) as provided under § 3.311(b)(1).  In any review of the claim 
under 38 C.F.R. § 3.311(c), any opinion from the VA Under Secretary for Benefits, or designee of the VA Under Secretary for Benefits, of no reasonable possibility that his right and left knee and right and left ankle disabilities were caused by inservice exposure, if so concluded, must be accompanied by a thorough explanation of the rationale for any conclusions reached. In accordance with the guidance in Stone v. Gober, 14 Vet. App. 116 (2000), such an opinion need not explicitly discuss each of the 38 C.F.R. § 3.311(e) factors but it must be more than a cursory explanation and a mere restatement of any opinion obtained from the office of the VA Under Secretary for Health.

3.  After the development above concerning the Veteran's alleged radiation exposure has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his right and left knee and right and left ankle disabilities, and specifically whether or not they are directly related to (were incurred during) his active service/to include as due to activities therein, or exposure to ionizing radiation.  The Veteran's record must be reviewed by the examiner in conjunction with this examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

(a) Please identify (by diagnosis) each right and left knee and right and left ankle disability entity found.

(b) Please identify the likely etiology for each right and left knee and right and left ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service, to include as due to exposure to ionizing radiation?

(c) If the opinion is to the effect that a diagnosed knee or ankle disability was not incurred in service (to include as due to exposure to ionizing radiation), please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.
4.  If (and only if) records received pursuant to the request in #1, above show or suggest a diagnosis of CFS, the AOJ should arrange for the Veteran to be examined by an appropriate physician to confirm the presence and determine the likely etiology of such disability (and specifically whether it, at least as likely as not, is related to his service).  The Veteran's claims file must be reviewed by the examiner in conjunction with any such examination, and the examiner must explain the rationale for all opinions.

5.  The AOJ should arrange for the Veteran to be examined by an internist or cardiologist to assess the current severity of his hypertension.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should note the predominant range of the Veteran's current blood pressure readings, whether the hypertension is controlled by medication, and the predominant range of blood pressure readings before control with medication.

The examiner must explain the rationale for all opinions.

6.  The AOJ should also arrange for the Veteran to be examined by an ophthalmologist to assess the current severity of his service-connected right eye retinal degeneration.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed indicated must be completed.  The examiner should describe all right eye findings in detail, to include any related impairment of central visual acuity and/or impairment of visual fields.  All opinions must include rationale.

7.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


